LAW OFFICES OF NOLAN KLEIN, P.A.

 
    

 

5550 GLADES ROAD, SUITE 500
BOCA RATON, FL 33431
PH: (954) 745-0588

VIA ECF

Honorable Judge Analisa Torres
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Mercer v. Marlena Mazzei d/b/a Moonlite Motel
SDNY Case No.: 19-cv-8327

Dear Judge Torres,

November 19, 2019

   
     
 

 

ATTORN!] |} USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
Hector V. DOC #:
ramiez@ak |) PATE FILED:_1 1/20/2019

   

a |

This office represents the Plaintiff, STACEY MERCER, in the above-captioned case. An
initial pre-trial conference is scheduled for November 25, 2019 at 10:40 a.m.

On November 5, 2019, an Order was entered adjourning the conference to November 25,
2019. Counsel for Plaintiff is currently in Florida and will not be available to attend the
conference on that date and time. Counsel for Defendant, MARLENA MAZZEI d/b/a
MOONLITE MOTEL, has just made an appearance and will be requesting an extension of time
to file a responsive pleading. As such, the parties respectfully request that this Court adjourn the
conference to a date and time in January to allow the parties additional time to discuss early
settlement and to work towards a resolution. This is our second request for an adjournment of
this conference, and the request will not prejudice any parties or affect any other scheduled dates.

We thank the Court for your time and consideration in this matter.

GRANTED in part, DENIED in part. The initial
pretrial conference scheduled for November 25,
2019 is ADJOURNED to December 17, 2019, at
11:00 a.m. By December 10, 2019, the parties
shall submit their joint letter and proposed case

management plan.
SO ORDERED.

Dated: November 20, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

Respectfully Submitted,

Law Offices of Nolan Klein, P.A.

/s/ Hector V. Ramirez
HECTOR V. RAMIREZ, ESQ.
